

116 S3148 PCS: Stopping Overdoses of Fentanyl Analogues Act
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 398116th CONGRESS2d SessionS. 3148IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Johnson (for himself, Mr. Cotton, Mr. Cassidy, Mrs. Blackburn, Ms. Ernst, Mr. Braun, Mr. Alexander, Mr. McConnell, and Mr. Lankford) introduced the following bill; which was read the first timeJanuary 3, 2020Read the second time and placed on the calendarA BILLTo amend the Controlled Substances Act to list fentanyl-related substances as schedule I controlled
			 substances.
	
 1.Short titleThis Act may be cited as the Stopping Overdoses of Fentanyl Analogues Act.
 2.Fentanyl-related substancesSection 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended— (1)by adding at the end of subsection (b) of Schedule I the following:
				
 (23)Isobutyryl fentanyl. (24)Para-Methoxybutyrylfentanyl.
 (25)Valeryl fentanyl. (26)Cyclopentyl fentanyl.
 (27)Para-Chloroisobutyryl fentanyl.; and (2)by adding at the end of Schedule I the following:
				
 (e)(1)Unless specifically exempted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of fentanyl-related substances, or which contains their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation.
 (2)In paragraph (1), the term fentanyl-related substances includes the following: (A)Any substance that is structurally related to fentanyl by one or more of the following modifications:
 (i)By replacement of the phenyl portion of the phenethyl group by any monocycle, whether or not further substituted in or on the monocycle.
 (ii)By substitution in or on the phenethyl group with alkyl, alkenyl, alkoxy, hydroxy, halo, haloalkyl, amino or nitro groups.
 (iii)By substitution in or on the piperidine ring with alkyl, alkenyl, alkoxy, ester, ether, hydroxy, halo, haloalkyl, amino or nitro groups.
 (iv)By replacement of the aniline ring with any aromatic monocycle whether or not further substituted in or on the aromatic monocycle.
 (v)By replacement of the N-propionyl group by another acyl group. (B)4′-Methyl acetyl fentanyl.
 (C)Crotonyl fentanyl. (D)2′-Fluoro ortho-fluorofentanyl.
 (E)Ortho-Methyl acetylfentanyl. (F)Thiofuranyl fentanyl.
 (G)Ortho-Fluorobutyryl fentanyl. (H)Ortho-Fluoroacryl fentanyl.
 (I)Beta-Methyl fentanyl. (J)Phenyl fentanyl.
 (K)Para-Methylfentanyl. (L)Beta′-Phenyl fentanyl.
 (M)Benzodioxole fentanyl.. This Act shall take effect one day after the date of enactment.January 3, 2020Read the second time and placed on the calendar